Title: From George Washington to Jean-Baptiste-Joseph, comte de Laumoy, 18 October 1783
From: Washington, George
To: Laumoy, Jean-Baptiste-Joseph, comte de


                        
                            Sir,
                            Rocky hill 18 Oct. 83
                        
                        I have recid your Letter of the 14 of this month and now inclose you the Certificate you request—With my best wishes I am Sir Yours &c.
                        
                            G: Washington
                        
                        
                            Certificate
                            Brigadier General LaumoyEntered the Service of the United States in October 1777 with the rank of Lieut.
                                Colonel of Engineers, in November following he was promoted to the rank of Colonel in the same Corps and in
                                September last had the Brevet Commission of Brigr Genl in the Armies of the United States.
                            During the period above mentioned General Laumoy was employed on many important services—particularly at
                                the Seiges of Savannah & Charles Town—where he acted as Chief Engineer—and in these as well as in every
                                other instance throughout the course of his Services he has shewn great knowledge of his profession and has
                                acquitted himself with that  Zeal—activity & bravery which entitle him to the character of a Good officer
                                & able Engineer. Given &c.
                        
                        
                            